*369OPINION.
Littleton:
Petitioner raises no issue with respect to the market price of $22.50 per thousand feet fixed by the respondent in the deficiency notice for the purpose of valuing the inventory at the close of 1920. At the hearing, respondent conceded that the total quantity of inventoriable lumber on hand was 4,790,778 feet, instead of 5,323,087 feet shown in the deficiency notice. Based upon a total quantity of 4,790,778 feet, and a market price of $22.50 per thousand feet, the value of petitioner’s closing inventory for 1920 is $107,792.51, rather than $118,438.69 shown in the deficiency notice.
Respondent’s reduction of invested capital for 1920 by $1,622.03 on account of 1939 income and profits taxes is in accordance with the provisions of section 1207 of the Revenue Act of 1926, and, therefore, correct.
Judgment will be entered on 15 days’ notice, under Rule 50.
Considered by Smith and Love.